02-10-265-CR














 
 
 
 
COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT
WORTH
 
NO. 02-10-00265-CR
 
 



MELVIN FORREST BERRY, JR.


                                              APPELLANT



 
V.
 



THE STATE OF TEXAS


                                                   
   
   STATE



 
 
------------
 
FROM THE 297TH
DISTRICT COURT OF TARRANT
COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
        Appellant
Melvin Forrest Berry, Jr. filed a timely notice of appeal challenging his
conviction and sentence for the state jail felony of theft, enhanced.  The trial court subsequently granted his
motion for new trial, to which the State agreed, and then on the same day
convicted and sentenced Appellant for the same offense pursuant to a plea
bargain, which included express waivers of his prior notice of appeal, any
pretrial motions, and any and all rights of appeal.  The trial court’s certification provides that
Appellant has no right of appeal.  Appellant
has not filed another notice of appeal.
          Because the trial court granted
Appellant’s motion for new trial, making any appeal from the original judgment
moot,[2]
and because Appellant has not filed a notice of appeal from the new judgment,[3] we
dismiss this appeal.
 
                                                                             
 
 
 
 
 
 
 
 
 PER CURIAM
 
PANEL: 
DAUPHINOT, GARDNER, and WALKER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
October
 14, 2010




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 21.9(b); Waller v. State, 931 S.W.2d 640, 643–44
(Tex. App.—Dallas 1996, no pet.).


[3]See Tex. R. App. P. 25.2(b), 27.1(b); Franks v. State, 219 S.W.3d 494, 497
(Tex. App.—Austin 2007, pet. ref’d).